Carley, Judge.
Appellant was convicted of the offenses of kidnapping and child molestation. On appeal, he enumerates as error the general grounds.
Although the evidence adduced at trial was conflicting, the jury could reasonably have found that appellant went to the home of the victim and her mother early one evening and demanded that the mother open the front door. The mother and the victim attempted to escape through a side door, but appellant grabbed the victim and pulled her back inside the house. Appellant took the victim to a bedroom and caused her to expose her breasts to him.
Appellant was identified as the assailant by the victim, by her mother, and by two neighbors who went to the house in response to the mother’s screams. Appellant presented the testimony of several witnesses in an attempt to establish the defense of alibi. However, the jury resolved the conflicts in the evidence against appellant, and the *80jury is the final arbiter of such conflicts. Rhodes v. State, 153 Ga. App. 306 (265 SE2d 110) (1980).
Decided March 2, 1984.
O. Wendell Horne III, for appellant.
John R. Parks, District Attorney, for appellee.
Upon reviewing a conviction, the appellate courts examine the sufficiency of the evidence, not its weight. On appeal, we “do not require certainty or even proof that is persuasive to us. All we require is evidence upon which a rational jury could reasonably find the material elements of the crime [s] beyond a reasonable doubt. [Cits.] We have no difficulty in concluding that this [standard] has been satisfied here.” Harden v. State, 164 Ga. App. 59, 60 (296 SE2d 372) (1982).

Judgment affirmed.


Deen, P. J., and Banke, J., concur.